   Case 1:20-cr-00203-BMC Document 1 Filed 05/30/20 Page 1 of 4 PageID #: 1




RMT/AAS:JEA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         20-403 M
---------------------------X

UNITED STATES OF AMERICA                              COMPLAINT AND
                                                      AFFIDAVIT IN SUPPORT
           - against -                                OF APPLICATION FOR
                                                      ARREST WARRANTS
COLINFORD MATTIS and
UROOJ RAHMAN,                                         (18 U.S.C. §§ 844(i), 2)

                         Defendants.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              KYLE JOHNSON, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting

as such.

                  Causing Damage by Fire and Explosives – Police Vehicle

              On or about May 30, 2020, within the Eastern District of New York, the

defendants COLINFORD MATTIS and UROOJ RAHMAN did knowingly, intentionally

and maliciously damage, and attempt to damage and destroy, by means of fire and one or

more explosives, a vehicle and other real property used in interstate and foreign commerce

and in an activity affecting interstate and foreign commerce, to wit: a New York City Police

Department vehicle in Brooklyn, New York.

              (Title 18, United States Code, Sections 844(i), 2)
   Case 1:20-cr-00203-BMC Document 1 Filed 05/30/20 Page 2 of 4 PageID #: 2

                                                                                             2

              The source of your deponent’s information and the grounds for his/her belief

are as follows:1

              1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

assigned to the Joint Terrorism Task Force (“JTTF”). I have been an agent for

approximately four years. As a Special Agent, I have investigated numerous matters during

the course of which I have conducted physical and electronic surveillance, interviewed

witnesses, executed court-authorized search warrants and used other investigative techniques

to secure relevant information regarding a variety of crimes. I am familiar with the facts and

circumstances set forth below from my personal review of records, documents and other

physical evidence obtained during this investigation, and from communications and

information provided to me by fellow agents and other government personnel with

knowledge related to this investigation.

              2.     On or about May 30, 2020 at approximately 12:57 a.m., an individual,

later identified as the defendant UROOJ RAHMAN, exited a tan minivan and approached a

New York City Police Department (“NYPD”) vehicle parked in the vicinity of the NYPD’s

88th Precinct located in Fort Greene, Brooklyn. Video surveillance from the NYPD’s 88th

Precinct captured the events. After the defendant RAHMAN approached the NYPD

vehicle, she lit and threw an incendiary device, comprised of a bottle containing an

incendiary chemical (sometimes referred to as a “Molotov cocktail” device) into the NYPD




       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:20-cr-00203-BMC Document 1 Filed 05/30/20 Page 3 of 4 PageID #: 3

                                                                                                 3

vehicle through a previously broken window, which set fire to the console of the NYPD

vehicle. The defendant RAHMAN then returned to the tan minivan, which fled the scene.

               3.     Law enforcement observed the defendant RAHMAN throw the

Molotov cocktail into the NYPD vehicle and followed the tan minivan during its attempt to

flee. Shortly thereafter, an NYPD patrol vehicle stopped the tan minivan, later identified as

a tan 2015 Chrysler Town and Country minivan with New York license plate JMU 7197, in

the vicinity of 200 Willoughby Avenue. NYPD officers thereafter placed the driver,

defendant COLINFORD MATTIS and the passenger, defendant RAHMAN, under arrest.

During the arrest, officers observed in plain view several precursor items to build a Molotov

cocktail, including a lighter, a bottle filled with toilet paper and a liquid suspected to be

gasoline in the vicinity of the passenger seat and a gasoline tank in the rear of the vehicle.

               4.     A review of law enforcement databases shows that the defendant

MATTIS is the registered owner of the tan 2015 Chrysler Town and Country minivan.

               5.     The NYPD vehicle is the property of the NYPD and the New York City

government. Both the NYPD and New York City government conduct business in interstate

commerce, for instance by purchasing vehicles and other equipment and supplies in interstate

commerce. The activities of the NYPD and the New York City government in enacting and

enforcing laws also affect interstate commerce.
    Case 1:20-cr-00203-BMC Document 1 Filed 05/30/20 Page 4 of 4 PageID #: 4
                                                                                       4


              WHEREFORE,   your deponent respectfully requests that the defendant


COLINFORD
       MATTIS
           andUROOJ
                  RAH;'~2ng                                            tolaw.




                                       Special Agent, Federal Bureau ofInvestigation

Sworn to before me this       SWORN VIA TELEPHONE
30th day of May, 2020




THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
